On behalf of my Government and my delegation I wish to join previous speakers in congratulating Mr. Bouteflika, a courageous and illustrious son of Africa, on his unanimous election to the presidency of the twenty-ninth session of this Assembly. His country, under the inspired leadership of President Houari Boumediene, has played no mean role in the affairs of our continent, and indeed in the affairs of the world. We assure him of our co-operation in the discharge of his onerous responsibilities.
129.	It gives us special pleasure, as a small country, to welcome the new Members of the Organization Grenada, Bangladesh and Guinea-Bissau each of which will, we are sure, contribute positively to our search for peace and social justice. Their different and varied social and political backgrounds will add to the sum total of our knowledge and understanding of the problems that beset our world. Their presence will not only increase the number but augment the voice of the world's small countries in their fight against all forms of neo-colonialism.
130.	Previous speakers have spoken succinctly and eloquently about the world's political and economic problems, to which we shall therefore allude only briefly. In Africa, we intend to underscore some of the problems of economic under achievement , and the implications, in terms of human relationships, of colonialism and racism. In this regard, we wish to support the informative and authoritative statement made this morning [2262nd meeting] by General Mohamed Siad Barre, President of the Somali Democratic Republic, whose voice is the voice of the Organization of African Unity [OAU] and which we request this Assembly to heed.
131.	While we appreciate the steps taken by the super-Powers to reach understanding on various international issues, we do not—I repeat, we do not believe that only they are capable of bringing peace and security to the world. In fact, we are suspicious and fearful of discussions and agreements reached outside the ambit of the United Nations because the interests of the super-Powers are not necessarily the interests of mankind.
132.	In our opinion, only the United Nations can safeguard the interests of the many small countries that have no political, economic or military ambitions. It is only through the United Nations that the hopes and fears of the majority of the world's inhabitants can be expressed. In other words, detente between the super-Powers is meaningless because it guarantees neither peace nor security, as witness the failure of disarmament talks, the continuing wars in Indochina, and the tensions in the Middle East. To us, superPower detente looks like mutual accommodation rather than a search for permanent peace.
133.	The situation in the Middle East remains volatile because the super-Powers are using Israel and some Arab countries as pawns in the international power game. There can be no peace in the area until Israel abandons all occupied Arab lands and recognizes the legitimate rights of the Palestinians who should be involved in all discussions and negotiations. This, we believe, can be done without prejudice to Israel's existence as a State. Israel cannot claim to exist at the expense of the Palestinian people.
134.	The people of Indochina should be encouraged to work out their own destinies through dialog. Political interference or military intervention by outsiders can only aggravate the situation and prolong division and strife in Korea, Viet Nam, Laos and Cambodia. Wherever and whenever possible, only the United Nations should be allowed to mediate or intervene, because, as we have indicated, those who intervene as individual nations do not necessarily have the interests of the whole area at heart, and we therefore feel that the United Nations is the only body that can represent the small Powers, which are often used as tools by the great Powers.
135.	The violation of the independence and territorial integrity of Cyprus, a member of the non-aligned movement, can only be viewed with anxiety and fear for the existence of small countries that refuse to be drawn into existing power blocs. Interference in the domestic affairs of a sovereign, independent State, under whatever pretext, cannot be condoned or Excepted. All concerned are therefore requested, in the name of peace, to accept the decision of the Security Council on this matter and to restore the legitimate constitutional rights of Cyprus.
136.	The international economic situation can only be described as perilous. Inflation has gone out of control and threatens the economies of all countries industrialized and non-industrialized, capitalist and socialist. Coupled with inflation is the unstable international monetary system, and both factors have a deleterious effect on international trade. The Western economic system based on free enterprise has become a Frankenstein monster, consuming not only its creators but all who are associated with it. No remedy seems to be in sight. The economies of small countries are being threatened as a result of the actions of the world's major trading partners and the moguls of the international monetary system.
137.	There is as yet no evidence that the sixth special session has produced any change in the attitudes and methods of the major trading countries of the world. In complete disregard of the signs of the times, die hard capitalists are clinging to the old economic order with its inequities and iniquities. The poor people of the world, ruthlessly exploited for generations, are asking for a fair share of the world's economic cake. If their appeal for justice and equity goes unheeded for long, then they should seek their salvation through their own devices and, if necessary, through new economic alliances. We do not understand why the 80 per cent of the world's population who control the major resources of the world keep on moaning about bad treatment by the few and, in the mean time, allow themselves to be oppressed. It is our view that the developing countries of the world should reject economic exploitation just as unequivocally as they have rejected political oppression and subjugation.
138.	We participated fully at the second session of the Third United Nations Conference on the Law of the Sea, held at Caracas, and are pleased that the international community has accepted the principle that the seas and the resources therein are the common heritage of mankind. We hope this will prevent the colonization of the seas by those who have the technology and the financial power to do this. It is our hope that the next session of the Conference on the Law of the Sea will reach agreement on draft articles of an international convention that not only will guarantee to land-locked States the right of free access to the sea but also will ensure that the seas and the oceans are protected and exploited for the benefit of all mankind.
139.	We have already indicated that the President of the Democratic Republic of Somalia has spoken authoritatively on the problems of Africa. We shall therefore allude to only a few.
140.	The social, economic and political problems of Africa are due to many causes. But first and foremost is the shortage of food, in both quality and quantity, due to ignorance and lack of funds, in that order. Time, effort and money should be spent on the education and training of African farmers in the basic principles and techniques of crop and livestock production.
141.	Those of us who know Africa know that large areas of that continent are ecologically suitable for the production of high-quality livestock and crop products. What we lack is the technical know-how. But the techniques required are profoundly simple. It is not the machinery that we need; it is simply the devotion and self-application of our people that will enable us to produce our own food and stop going cap in hand, complaining about the destruction of crops by those who use their own crops as methods and means of twisting the arms of those that we should control.
142.	In many parts of Africa agricultural production could be appreciably increased through the application of approved methods and techniques. The availability of funds for the purchase of such agricultural inputs as fertilizers, seeds and insecticides will not by itself result in increased production. What is necessary is knowledge and a new outlook based on hard work and self-reliance, which has been repeated time without number by African leaders who have tried to urge their people to go back to the land and produce the food they require. Rural development in the agricultural sector should aim first at self- sufficiency in basic foodstuffs, for only when people are happy and healthy can they become productive and receptive to new ideas.
143.	In accordance with the Declaration on Economic and Technical Co-operation, adopted by OAU last year at Addis Ababa at the tenth anniversary of
OAU, African States should strive to accumulate their own food reserves and encourage trade among themselves and this is possible. Only in this way could they reduce their dependence on uncertain supplies from foreign countries which are themselves experiencing serious shortages of grains and livestock products, or which are using their food surpluses as political weapons. We hope African delegations to the forthcoming World Food Conference at Rome will give serious consideration to these issues and stop com-plaining that Africa is not being given food by those who do not want to give it food.
144.	On the political front, Africa has registered some progress but much still remains to be done before the continent is finally rid of all vestiges of colonialism and racism.
145.	The successful struggle and independence of Guinea-Bissau under the leadership of the Partido Africano da Independencia da Guine e Cabo Verde [PAIGC] gave impetus to the events in Mozambique where there is now a transitional Government led by the Frente de Libertao de Mozambique [FRELIMO]. Just a week ago, we visited Lourenzo Marques for the purpose of expressing solidarity with and giving encouragement to the forces of liberation there. In the context of southern Africa, this was not a mere gesture but visible support for Prime Minister Chissano and his colleagues, who are living and working in an atmosphere poisoned by centuries of racial oppression and discrimination. For this is a disease of southern Africa racial oppression, racial discrimination, racial exploitation and those who live there know what it means to live in our own continent where we are oppressed by minority regimes. We were impressed by the happy working relationship between the FRELIMO Government and the Portuguese High Commissioner, but vigilance is necessary to thwart the nefarious activities of reactionaries within and outside Mozambique. In fact, in Rhodesia and South Africa, the talk is that the Portuguese have let the side down. This is the attitude that the racist minority regimes are adopting instead of facing facts as they are and changing their policies.
146.	As far as Namibia is concerned, we associate ourselves unreservedly with the decisions of the Organization. The people of the Territory must be allowed to determine their own destiny on the basis of one man, one vote, and not on the basis of "population groups", which is another name for apartheid. Let us not be fooled by the stratagem that has come from the Pretoria regime that the people of South-West Africa will be called together to decide their own destiny. The idea is that they should meet as populations rather than as individuals in a free country, and the basis of apartheid is population division.
147.	With the imminent independence of Mozambique and, we also hope, of Angola, the days of the rebel.racist regime in Salisbury are numbered. To continue to resist progressive change is to court disaster, for no degree of oppression and brutality will discourage or deter the people of Zimbabwe from their determination to become free men in their own country. With the moral and material support of the international community they are bound to win.
148.	I turn now to apartheid, which is one of the perennial problems facing the United Nations. Our opposition to apartheid derives from our belief in fundamental rights as enunciated and understood by the international community not from a hatred of white people. As the Chairman of OAU indicated this morning [2262nd meeting], Africans are not vindictive, and, after 300 years of white habitation in southern Africa, we do not believe anybody is thinking of forcing the white man out of southern Africa; he is being simply asked to allow other people to live their own lives without let or hindrance and not to arrogate to himself the political and economic power to decide the destinies of a majority of people. We have never believed in the superiority of one race over another and, as Christians, we believe in the worth of the human person. Apartheid is unacceptable because it is based on fear and is therefore unjust. It degrades and brutalizes both its protagonists and its victims. We live cheek by jowl with the system and cannot, therefore, be accused of speaking from ignorance or malice. It is a vicious system, and to cite just one little example when we tell you that it degrades even those who apply it: recently, three white men, whose ages range from 18 to 48, murdered an African woman by forcing methylated spirits down her throat. Now, these are the degradations of apartheid.
149.	Unless and until South Africa shifts from its rigid position on racial matters, there can be no constructive dialog between it and most independent African States. The longer it delays in making such a move, the greater is the danger of a racial conflagration in southern Africa and, as its closest neighbors, we cannot look at such a prospect with equanimity. We speak, not because we hate South Africa, but because we are surrounded by South Africa. We live next to South Africa, and if there is any confrontation of any kind military, economic or otherwise Lesotho, Botswana and Swaziland cannot escape unscathed, and therefore we cannot keep quiet. In their relationship with the new progressive Portuguese Government, Africans have proved to the world that they are opposed not to white people as such but to injustice and oppression. Will South Africa learn from the Portuguese experience or will it continue to defy international opinion in the misguided belief that everybody is out of step except itself?
